United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . 001-35067 Commission File Number SWISHER HYGIENE INC. (Exact Name Of Registrant as Specified in Its Charter) Delaware 27-3819646 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 4725 Piedmont Row Drive, Suite400 Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) (704) 364-7707 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Check one: Larger Accelerated fileroAccelerated fileroNon-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo þ Number of shares outstanding of each of the registrant's classes of Common Stock at November 11, 2011: 173,975,175 shares of Common Stock, $0.001 par value per share. SWISHER HYGIENE INC. FORM 10-Q/A FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 EXPLANATORY NOTE Swisher Hygiene Inc. (the "Company" or "Swisher") is filing this Amendment No.1 to Quarterly Report on Form10-Q/A for the three and nine months ended September30, 2011 (the "Amended 10-Q") to reflect adjustments to previously reported financial information, as discussed in Note2, "Restatement of Condensed Consolidated Financial Statements" to the accompanying Notes to Condensed Consolidated Financial Statements. The adjustments reflect changes to the previously reported information identified as a result of the audit process conducted by our independent registered public accounting firm, the independent Audit Committee review, senior management's evaluation of the prior accounting for the related findings and concerns raised by a former employee, and certain other matters. For the reader's convenience, we refer to these collectively as the "Audit and Review Process."As part of the Audit and Review Process, additional adjustments to the Prior Financial Information, including adjustments to the financial information in this Amended 10-Q were identified. We refer to the adjustments identified in the Audit and Review Process as the "Restatement Adjustments." The term Restatement Adjustments refers to adjustments to correct errors in the Company's prior accounting and an adjustment to reflect the impact of a change in accounting estimate resulting from the Company's reassessment of the remaining useful lives of its property and equipment. In summary, the Restatement Adjustments have resulted in the following changes to the previously reported financial information: September 30, 2011 Restatement As Reported Adjustments As Restated (In thousands) Total assets $ $ $ Total liabilities $ $ $ Total stockholders' equity $ $ ) $ Three Months Ended September 30, 2011 Restatement As Reported Adjustments As Restated (In thousands except per share amounts) Revenue $ $ $ Net loss $ ) $ 1,887 $ (1,870 ) Loss per share $ ) $ $ ) Nine Months Ended September 30, 2011 Restatement As Reported Adjustments As Restated (In thousands except per share amounts) Revenue $ $ $ Net loss $ ) $ (1,861 ) $ ) Loss per share $ ) $ ) $ ) ii Audit Committee Review and Restatements On March 21, 2012, Swisher's Board of Directors (the "Board") determined that the Company's previously issued interim financial statements for the quarterly periods ended June30, 2011 and September30, 2011, and the other financial information in the Company's quarterly reports on Form 10-Q for the periods then ended should no longer be relied upon.Subsequently, on March 27, 2012, the Audit Committee concluded that the Company's previously issued interim financial statements for the quarterly period ended March 31, 2011 should no longer be relied upon. The Board and Audit Committee made these determinationsin connection with the Audit Committee's then ongoing review into certain accounting matters.We refer to the interim financial statements and the other financial information described above as the "Prior Financial Information." The Audit Committee initiated its review after an informal inquiry by the Company and its independent auditor regarding a former employee's concerns with the application of certain accounting policies. The Company first initiated the informal inquiry by requesting that both the Audit Committee and the Company’s independent auditor look into the matters raised by the former employee. Following this informal inquiry, the Company’s senior management and its independent auditor advised the Chairman of the Company’s Audit Committee regarding the matters. Subsequently, the Audit Committee determined that an independent review of the matters presented by the former employee should be conducted.During the course of its independent review, and due in part to the significant number of acquisitions made by the Company, the Audit Committee determined that it would be in the best interest of the Company and its stockholders to review the accounting entries relating to each of the 63 acquisitions made by the Company during the year ended December31, 2011. On May17, 2012, Swisher announced that the Audit Committee had substantially completed the investigative portion of its internal review. In connection with the substantial completion of its internal review, the Audit Committee recommended to the Board that the Company's Chief Financial Officer and two additional senior accounting personnel be separated from the Company as a result of their conduct in connection with the preparation of the Prior Financial Information.Following this recommendation, the Board determined that these three accounting personnel be separated from the Company, effective immediately.In making these employment determinations, the Board did not identify any conduct by these employees intended for or resulting in any personal benefit. On May 17, 2012, the Company further announced that it had commenced a search process for a new Chief Financial Officer and that Steven Berrard, then the Company’s President and Chief Executive Officer, would also serve as the Company’s interim Chief Financial Officer. NASDAQ and TSX Matters On April 11, 2012, the Company notified the NASDAQ Stock Market, LLC ("NASDAQ") that the filing of the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 would be delayed beyond the April 16, 2012 extended due date. On April 11, 2012, the Company received a letter from NASDAQ indicating that the Company was not in compliance with the filing requirements for continued listing under NASDAQ Listing Rule 5250(c)(1) as a result of the Company's notification to NASDAQ that the filing of the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 would be delayed beyond the April 16, 2012 extended due date. On May 15, 2012, the Company notified NASDAQ that the filing of the Company's Quarterly Report on Form 10-Q for the period ended March 31, 2012 would not be timely filed. iii Subsequently, on May 15, 2012, the Company received a letter from NASDAQ indicating that the Company was not in compliance with the filing requirements for continued listing under NASDAQ Listing Rule 5250(c)(1) as a result of the Company's notification to NASDAQ that (1) the filing of the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 would be delayed beyond the April 16, 2012 extended due date and (2) the Company's Quarterly Report on Form 10-Q for the period ended March 31, 2012 would be delayed beyond the May 21, 2012 extended due date. In accordance with the April 11, 2012 and May 15, 2012 letters from NASDAQ, the Company submitted a plan to regain compliance with NASDAQ's filing requirements for continued listing on June 11, 2012. NASDAQ accepted the Company's plan of compliance, pursuant to which the Company agreed to file the late reports no later than July 30, 2012. On July 25, 2012, the Company notified NASDAQ that the filing of the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and the Company's Quarterly Report on Form 10-Q for the period ended March 31, 2012 would be delayed beyond the July 30, 2012 extended due date and requested an extension to file the late reports until September 26, 2012. On July 30, 2012, the Company received a letter from NASDAQ indicating that NASDAQ granted the Company's request for an extension to file the late reports until September 26, 2012. On August 15, 2012, the Company received notification regarding the Company's additional non-compliance with NASDAQ Listing Rule 5250(c)(1) due to the Company's failure to timely file the Quarterly Report on Form 10-Q for the period ended June 30, 2012 with the Securities and Exchange Commission (the "SEC"). On August 30, 2012, the Company notified NASDAQ of the Company's plan to file the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011, the Company's Quarterly Report on Form 10-Q for the period ended March 31, 2012 and the Company's Quarterly Report on Form 10-Q for the period ended June 30, 2012 by the existing extension date of September 26, 2012. On September20, 2012, the Company notified NASDAQ that the Company's Annual Report on Form 10-K for the year ended December31, 2011 and the Form 10-Qs for the quarterly periods ended March31, 2012 and June30, 2012 would not be filed with the SEC by September26, 2012, which was the extended deadline for the filings previously granted to the Company by NASDAQ. As a result of this notification, on September21, 2012, the Company received a letter from NASDAQ advising that it remained non-compliant with the requirements for continued listing under NASDAQ Listing Rule 5250(c)(1) due to the Company's failure to timely file the late filings. The letter further indicated that the Company's common stock was subject to delisting from NASDAQ unless it requested a hearing before a NASDAQ Listing Qualifications Panel (the "Panel") within seven calendar days of receipt of the letter. On September 28, 2012, the Company requested a hearing before the Panel to review the Company's plan to regain compliance. On November 7, 2012, the Company presented its plan to regain compliance before the Panel. On November 16, 2012, the Company received notification regarding the Company's additional non-compliance with NASDAQ Listing Rule 5250(c)(1) due to the Company's failure to timely file the Quarterly Report on Form 10-Q for the period ended September 30, 2012 with the SEC. iv On November 28, 2012, NASDAQ granted the Company's request to remain listed on NASDAQ, subject to meeting specific conditions for continued listing. The conditions to remain listed on NASDAQ were as follows: ● On or before December 31, 2012, the Company must provide a written update to NASDAQ regarding the status of the work toward compliance. ● On or before January 15, 2013, the audit field work for the delinquent filings must be completed, and a further update shall be provided to NASDAQ regarding the status of work toward compliance. ● On or before February 19, 2013, the Company must file with the SEC its restated 2011 Form 10-Qs and the 2011 Annual Report on Form 10-K. ● On or before February 28, 2013, the Company must file all 2012 Form 10-Qs, as well as provide NASDAQ with an update with respect to its progress on its audit and filing of its Annual Report on Form 10-K for the year ended December 31, 2012. In order to fully comply with the terms of the extension, the Company must be able to demonstrate compliance with all requirements for continued listing on NASDAQ. In the event the Company is unable to do so, its securities may be delisted from NASDAQ. On December 31, 2012, the Company provided the Panel an update of the status of its work toward compliance and that work on the related reports was expected to continue through their respective filing dates. On January 2, 2013, the Company received notification regarding the Company's additional non-compliance due to the Company's failure to hold its 2012 annual meeting of stockholders by December31, 2012, as required by NASDAQ Listing Rule 5620. On January 15, 2013, the Company provided the Panel a further update on the status of its work toward compliance. On January 22, 2013, the Company received a letter from the Panel noting that the Company did not satisfy the January 15, 2013 deadline regarding the completion of audit field work. On January 29, 2013, the Company provided the Panel with a further update on the status of its work toward compliance.The Company noted that it continued to believe it would file the restated Form 10-Qs and Annual Report on Form 10-K for 2011 with the SEC by February 19, 2013 and the Form 10-Qs for 2012 by February 28, 2013. On February 1, 2013, the Company provided the Panel with a further update on the status of its work toward compliance. On February 4, 2013, the Company received notice from the Panel that it had determined to delist the Company's shares of common stock from NASDAQ, and would suspend trading in the Company's shares of common stock effective at the open of business on Wednesday, February 6, 2013. On February 5, 2013, the Company requested that the Panel reconsider its February 4th delisting determination and advised the Panel that it continued to expect to file the Restated 2011 Forms 10-Q and 2011 Form 10-K with the SEC by February 19, 2013 and the 2012 Forms 10-Q by February 28, 2013. On February 5, 2013, the Panel granted the Company's request for reconsideration and determined not to delist the Company's shares of common stock from NASDAQ. On February 19, 2013, the Company provided the Panel with a further update on the status of its work toward compliance. v During the process of regaining compliance with NASDAQ, the Company expects that its common stock will continue trading on NASDAQ under the symbol "SWSH," however the Company can provide no assurance that it will satisfy the conditions required to maintain its listing on NASDAQ or, even if the Company satisfies the conditions, that NASDAQ will determine to continue the Company's listing. Also, the Company has been noted in default of its continuous disclosure obligations by the securities regulators in several provinces of Canada for certain failures stemming from the non-compliance described above, including the failure to timely file its annual financial statements for the year ended December 31, 2011 and related information, and for publicly acknowledging that certain of its previously filed financial statements may no longer be relied upon. In the event that the continuous disclosure defaults are not remedied, the Canadian securities regulators may issue a general cease trade order against the Company prohibiting trading of the Company's shares in Canada. On February 11, 2013, the Company received notice from the TSX indicating the TSX had determined to delist the common stock of the Company at the close of market on March 11, 2013, subject to the Company meeting TSX continued listing requirements, primarily relating to its failure to file certain of its financial statements. If the Company is able to complete its filings and meet all conditions for continued listing on the TSX before March 11, 2013, the Company may maintain its listing on the TSX.The Company can provide no assurance that it will satisfy the conditions required to maintain its listing on TSX or, even if the Company satisfies the conditions, that TSX will determine to continue the Company's listing. Employee Matters On May 14, 2012, the Board, following the recommendation of the Audit Committee, determined that Mike Kipp, the Company's Senior Vice President and Chief Financial Officer should be separated from the Company.The Board also determined that Steven Berrard, then the Company's President and Chief Executive Officer, would also serve as the Company's Interim Chief Financial Officer. On June 6, 2012, the Board appointed Brian Krass as the Senior Vice President and Chief Financial Officer of the Company. On August 17, 2012, Steven Berrard resigned as President and Chief Executive Officer of the Company.Mr. Berrard continuedhis service as a member of the Board. On August 19, 2012, the Board appointed Thomas Byrne as Interim President and Chief Executive Officer of the Company. On September 21, 2012, Mr. Krass resigned as Senior Vice President and Chief Financial Officer of the Company. On September 27, 2012, the Board appointed William T. Nanovsky as Interim Senior Vice President and Chief Financial Officer of the Company, effective September 24, 2012. Effective November9, 2012, Hugh Cooper resigned as Senior Vice President of the Company. On February 18, 2013, the Board removed "Interim" from the officer titles of Messrs. Byrne and Nanovsky, making them President and Chief Executive Officer and Senior Vice President and Chief Financial Officer, respectively. Securities Litigation There have been six shareholder lawsuits filed in federal courts in North Carolina and New York asserting claims relating to the Company's March 28, 2012 announcement regarding the Company's Board conclusion that the Company's previously issued interim financial statements for the quarterly periods ended March 31, 2011, June 30, 2011 and September 30, 2011, and the other financial information in the Company's quarterly reports on Form 10-Q for the periods then ended, should no longer be relied upon and that an internal review by the Company's Audit Committee primarily relating to possible adjustments to the Company's financial statements was ongoing. On March 30, 2012, a purported Company shareholder commenced a putative securities class action on behalf of purchasers and sellers of the Company's common stock in the U.S. District Court for the Southern District of New York against the Company, the former President and Chief Executive Officer ("CEO"), and the former Vice President and Chief Financial Officer ("CFO"). The plaintiff asserted claims alleging violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 , as amended (the "Exchange Act") based on alleged false and misleading disclosures in the Company's public filings. In April and May 2012, four more putative securities class actions were filed by purported Company shareholders in the U.S. District Court for the Western District of North Carolina against the same set of defendants. The plaintiffs in these cases have asserted claims alleging violations of Sections 10(b) and 20(a) of the Exchange Act based on alleged false and misleading disclosures in the Company's public filings. In each of the putative securities class actions, the plaintiffs seek damages for losses suffered by the putative class of investors who purchased Swisher common stock. vi On May 21, 2012, a shareholder derivative action was brought against the Company's former CEO and CFO and the Company's directors for alleged breaches of fiduciary duty by another purported Company shareholder in the U.S. District Court for the Southern District of New York. In this derivative action, the plaintiff seeks to recover for the Company damages arising out of a possible restatement of the Company's financial statements. On May 30, 2012, the Company, and its former CEO and former CFO filed a motion with the United States Judicial Panel on Multidistrict Litigation ("MDL Panel") to centralize all of the cases in the Western District of North Carolina by requesting that the actions filed in the Southern District of New York be transferred to the Western District of North Carolina. In light of the motion to centralize the cases in the Western District of North Carolina, the Company, and its former CEO and former CFO requested from both courts a stay of all proceedings pending the MDL Panel's ruling. On June 4, 2012, the U.S. District Court for the Southern District of New York adjourned all pending dates in the cases in light of the motion to transfer filed before the MDL Panel. On June 13, 2012, the U.S. District Court for the Western District of North Carolina issued a stay of proceedings pending a ruling by the MDL Panel. On August 13, 2012, the MDL Panel granted the motion to centralize, transferring the actions filed in the Southern District of New York to the Western District of North Carolina. In response, on August 21, 2012, the Western District of North Carolina issued an order governing the practice and procedure in the actions transferred to the Western District of North Carolina as well as the actions originally filed there. On October 18, 2012, the Western District of North Carolina held an Initial Pretrial Conference at which it appointed lead counsel and lead plaintiffs for the securities class actions, and set a schedule for the filing of a consolidated class action complaint and defendant's time to answer or otherwise respond to the consolidated class action complaint. The Western District of North Carolina stayed the derivative action pending the outcome of the securities class actions. The Company has been contacted by the staff of the Atlanta Regional Office of the SEC and by the United States Attorney's Office for the Western District of North Carolina (the "U.S. Attorney's Office") after publicly announcing the Audit Committee's internal review and the delays in filing our periodic reports. The Company has been asked to provide information about these matters on a voluntary basis to the SEC and the U.S. Attorney's Office. The Company is fully cooperating with the SEC and the U.S. Attorney's Office. Any action by the SEC, the U.S. Attorney's Office or other government agency could result in criminal or civil sanctions against the Company and/or certain of its current or former officers, directors or employees. The Amended 10-Q For the convenience of the reader, this Amended 10-Q amends and restates in its entirety the Quarterly Report on Form10-Q for the three months and nine months ended September30, 2011 (the "Original 10-Q"), which was filed with the SEC on November 14, 2011.However, this Amended 10-Q amends only those items necessary to reflect the Restatement Adjustments, as well as to disclose events that have occurred subsequent to the original filing date that are of such significance that their omission could be materially misleading to the users of the restated financial statements. No other information from the Original 10-Q is amended in this document. In particular, forward-looking statements included in this Amended 10-Q represent management's views as of the date of filing of the Original 10-Q. Such forward-looking statements should not be assumed to be accurate as of any later date. Swisher undertakes no duty to update such information whether as a result of new information, future events or otherwise. vii SWISHER HYGIENE INC. FORM 10-Q/A FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Unaudited Financial Statements Condensed Consolidated Balance Sheets September 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations Three and Nine Months Ended September 30, 2011 and 2010 2 Condensed Consolidated Statement of Stockholders' Equity for the Nine Months Ended September 30, 2011 3 Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements 5 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 49 ITEM 4. Controls and Procedures 49 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 51 ITEM 1A. Risk Factors 51 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 ITEM 6. Exhibits 53 viii PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands except share data) September 30, 2011 December 31, (As Restated) ASSETS Current assets Cash and cash equivalents $ $ Restricted cash - Accounts receivable (net of allowance for doubtful accounts of $2,216 at September 30, 2011 and $334 at December31, 2010) Inventory Other assets Total current assets Property and equipment, net Goodwill Other intangibles, net Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Long-term debt and obligations due within one year Advances from shareholder Total current liabilities Long-term debt and obligations Deferred income tax liabilities Other long-term liabilities Total noncurrent liabilities Commitments and contingencies Stockholders's equity Swisher Hygiene Inc. stockholders’ equity Common stock, par value $0.001, authorized 400,000,000 shares; 173,864,701 and 114,015,063 shares issued and outstanding at September 30, 2011 and December31, 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive (loss) income ) 74 Total Swisher Hygiene Inc. stockholders’ equity Non-controlling interest 23 Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements 1 SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except share and per share data) Three Months Ended September 30, Nine Months Ended September 30, (As Restated) (As Restated) Revenue Products $ Services Franchise and other Total revenue Costs and expenses Cost of revenue Route expenses Selling, general, and administrative Acquisition and merger expenses Depreciation and amortization Loss on extinquishment of debt - - - Gain on bargain purchase ) - ) - Total costs and expenses Loss from operations ) Other expense, net ) Net loss before income taxes ) Income tax benefit 735 - - Net loss $ (1,870 ) $ ) $ ) $ ) Loss per share Basic and diluted $ ) $ ) $ ) $ ) Weighted-average common shares used in the computation of loss per share Basic and diluted See Notes to Condensed Consolidated Financial Statements 2 SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 (As Restated) (In thousands except share data) Accumulated Swisher Additional Other Hygiene Inc. Non- Total Common Stock Paid-in Accumulated Comprehensive Stockholders' Controlling Stockholders' Shares Amount Capital Deficit Income Equity Interest Equity Balance at December 31, 2010 $ $ $ ) $ 74 $ $ $ Shares issued in connection with private placements 34 191,147 - - 191,181 - 191,181 Shares issued in connection with the acquisition of Choice 8 - - - Shares issued in connection with other acquisitions and purchases of property and equipment and settle liabilities 8 50,752 - - 50,760 - 50,760 Shares issued for non-controlling interest 0 6 ) - Conversion of promissory note payable 4 - - - Stock based compensation - - - Exercise of stock options and warrants 6 3,361 - - 3,367 - 3,367 Foreign currency translation adjustment - ) ) - ) non controlling interest in AML2 acquisition - 29 29 Net loss - - - ) - ) (6
